department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list legend taxpayer a decedent decedent c charity d trust financial_institution e financial_institution f financial_institution g irah1 irah2 ira irai2 iraj1 iraj2 irak1 irak2 iral1 iral2 iram1 iram2 iram3 iram4 iran iraq court court order state statute state statute state statute dear this is in response to your request dated date as supplemented by correspondence dated date and date submitted by your authorized representative on your behalf in which you request a letter_ruling under sec_408 sec_2501 sec_4973 and sec_4974 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested taxpayer a was a personal friend and business_associate of decedent b decedent b and decedent c were in a long-term relationship but were not married decedent b established and owned two ira accounts ira h1 a traditional_ira under code sec_408 and ira h2 a sep ira under code sec_408 with financial_institution e as custodian decedent b named decedent cas the beneficiary for iras h1 and h2 and named various charities including charity d as contingent beneficiaries in the event decedent c pre-deceased decedent b in addition to iras h1 and h2 decedent b maintained a regular brokerage account with financial_institution e decedent also established trust a revocable_living_trust trust provided that if decedent c survived decedent then decedent c would take a life income_interest in trust and the remainder would pass to several animal welfare charity organizations including charity d decedent was the initial trustee of trust and decedent c was the first successor trustee and taxpayer a was the second successor trustee a schedule of trust assets attached to trust listed among other assets decedent 8's financial_institution e accounts decedent died on date and had not turned at the time of death after decedent 8's death decedent c declined to be the trustee of trust and pursuant to the trust's terms taxpayer a became the trustee of trust in reporting the assets of trust to the probate_court after decedent 8's death an initial filing listed iras h1 and h2 taxpayer a represents that iras h1 and h2 were listed as assets of trust in error and that the initial filing which was never approved by a court was ultimately withdrawn a second filing that excluded iras h1 and h2 from the assets of trust was made and approved by the appropriate probate_court pursuant to their custodial agreement iras h1 and h2 were to be distributed to decedent c by december of the fifth calendar_year after decedent 8's death unless decedent c elected to receive them over a period not greater than the life expectancy of decedent c decedent c did not make such an election decedent c established two new iras for his own benefit ira and ira with financial_institution e as custodian decedent c named taxpayer a as beneficiary of the two new iras in a trustee-to-trustee transfer in date decedent c transferred the account balances from ira h1 to ira and from ira h2 to ira decedent c died on date without taking any distributions from ira and ira after decedent c's death taxpayer a established two new iras for her benefit as beneficiary of decedent c ira j1 and ira j2 with financial_institution e as custodian in a trustee-to-trustee transfer in date taxpayer a transferred the account balances from ira to ira j1 and from ira to ira j2 for customer service economic issues taxpayer a then established two new iras for her benefit as beneficiary of decedent c ira k1 and ira k2 with financial_institution f as custodian in a trustee-to-trustee transfer in date taxpayer a transferred the account balances from ira j1 to ira k1 and from ira j2 to ira k2 in date decedent c's estate sued taxpayer a alleging facts that if sustained by court would pursuant to state statute and state statute preclude taxpayer a from inheriting ira and ira in addition if court held that taxpayer a violated state statute taxpayer a would be liable for the payment of the legal fees of decedent c's estate pursuant to state statute taxpayer a entered into a tentative settlement with decedent c's estate to divide the account balances of ira and ira which were then held in ira k1 and ira respectively in anticipation of the tentative settlement being approved by court taxpayer a established two new iras for her benefit as beneficiary of decedent c ira l and ira l2 with financial_institution f as custodian in a trustee-to-trustee transfer in date taxpayer a transferred the portion of the account balances that was to go to decedent c's estate under the tentative settlement from ira k1 to ira l and from ira k2 to ira l2 the portion of the account balances that was to remain with taxpayer a under the tentative settlement remained in ira k1 and ira k2 before taxpayer a and decedent c could obtain court's approval of their tentative settlement charity d as residuary beneficiary of trust filed in court a response and objections of charity d to first account and report of trustee and petition for its settlement request for disgorgement of benefits obtained by breach of trust and for surcharge and other relief' objection and request in its objection and request charity d sought to have court deny the tentative settlement between taxpayer a and decedent c's estate on the grounds that it purported to distribute assets that were the subject of charity d's objection and request after a further year and a half of contested litigation taxpayer a decedent c's estate and charity d entered into a final settlement approved by court order in date court order provides in relevant part that as of decedent c's death a portion of ira sec_11 and sec_12 were and had been the property of decedent c's estate and the remaining portion of ira sec_11 and sec_12 were and had been the property of charity d and ira sec_11 and sec_12 had never been the property of taxpayer a due to ownership changes at financial_institution f financial_institution g became custodian of all of the iras of which financial_institution f had been custodian as part of this change in custodianship financial_institution g established iras m1 m2 m3 and m4 in a trustee-to-trustee transfer financial_institution g without the request or involvement of taxpayer a transferred the account balances of ira k1 to ira m1 from ira k2 to ira m2 from ira l to ira m3 and from ira l2 to ira m4 at this point all of the original funds and subsequent earnings from the ira sec_11 and sec_12 were divided between iras m1 m2 m3 and m4 and there had not been any distribution from any of the iras to implement the final settlement approved by court order taxpayer a established two finaiiras iran and ira with financial_institution gas custodian iran was established for the benefit of decedent c's estate and ira was established for the benefit of charity d in a trustee-to-trustee transfer taxpayer a transferred the account balances from iras m1 m2 m3 and m4 to iran and ira based on the final settlement proportions decedent c's estate received distributions totaling the entire account balance of ira n in december of and march of charity d received a distribution of the entire account balance of ira in december of based on the facts and representations you request the following rulings that entering into the final settlement agreement approved by court order will not be treated as a sec_2501 taxable gift transfer from taxpayer a to decedent c's estate and or charity d that taxpayer a is not subject_to income_tax on the series of account balance transfers from ira and ira to iran and ira that taxpayer a is not subject_to income_tax on the final distributions of i iran to decedent c's estate and ii ira to charity d and that taxpayer a will not be subject_to code sec_4973 or sec_4974 excise_taxes with respect to any of the iras listed in this ruling_request with respect to your first ruling_request sec_2501 a provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 c of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 g provides that the gift_tax is not applicable to a transfer for a full_and_adequate_consideration_in_money_or_money's_worth or to ordinary business transactions sec_25_2512-8 provides that a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth generally transfers pursuant to agreements in settlement of disputes between adverse parties are not subject_to the gift_tax see beveridge v commissioner 0_tc_915 estate of noland v commissioner tcmemo_1984_209 lampert v commissioner t c memo in 674_f2d_761 9th cir the issue before the court was whether property received by the spouse pursuant to a settlement qualified for the estate_tax_marital_deduction relying on 387_us_456 the court held that in order for the settlement to be recognized for transfer_tax purposes the settlement must be made in good_faith and it must be based on the spouse's underlying enforceable right under state law properly interpreted the court limited the amount of the marital_deduction to the value of the property received with respect to which the spouse had enforceable rights notwithstanding that the spouse received a greater amount under the good_faith settlement in this case whether the final settlement agreement approved by court order results in a transfer subject_to gift_tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties see ahmanson f 2d pincite thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated the final settlement agreement approved by court order is a mediated settlement and is based on arm's-length negotiations among the parties after years of litigation under applicable state law if court had sustained allegations made by decedent c's estate and charity d taxpayer a would have been precluded by state statute and state statute from inheriting ira and ira under the terms of the final settlement agreement approved by court order it was agreed in effect that taxpayer a did not inherit ira and ira thus we conclude the terms of the final settlement agreement approved by court order represent i the resolution of a bona_fide controversy regarding enforceable claims of the parties and ii the parties' assessments of the relative strengths of their positions we further conclude that the final settlement agreement approved by court order is within the range of reasonable outcomes under the governing instruments and applicable state law therefore based on the facts submitted and representations made we conclude that taxpayer a did not make a taxable gift_for purposes of the federal gift_tax under sec_2501 by entering into the final settlement agreement approved by court order with respect to your remaining ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code revrul_78_406 g b rev_rul states that the direct transfer of funds from one' ira trustee to another does not result in a payment or distribution of the funds for purposes of sec_408 of the code revrul_78_406 - - - - - - - - - - - - - - - - - - - - - - - - - - - - also says this conclusion applies regardless of whether the bank trustee initiates such a transfer or the ira participant directs it sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan defined under such section to include iras is less than the minimum_required_distribution for such taxable_year a tax equal to of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year is imposed and paid_by the payee with respect to your second ruling_request you have represented that the account balances of ira and ira have been transferred in a series of trustee-to-trustee transfers pursuant to revrul_78_406 to iran and ira therefore we conclude that taxpayer a did not receive a payment or distribution from and is not subject_to income_tax on the series of account balance transfers from ira and ira to iran and ira with respect to your third ruling_request you have represented that decedent c's estate received a complete distribution of iran as the beneficiary of iran and that charity d received a complete distribution of ira as the beneficiary of ira therefore we conclude that taxpayer a was not the payee or distributee of iran or ira and is not subject_to income_tax on the final distributions of i iran to decedent c's estate and ii ira to charity d with respect to the first part of your fourth ruling_request because we have concluded that taxpayer a did not receive a payment or distribution from any of the above mentioned iras we also conclude that taxpayer a did not make a contribution to any ira related to the series of account balance transfers from ira and ira to iran and ira and is not subject_to code sec_4973 excise_taxes from the series of account balance transfers from ira and ira to iran and ira with respect to the second part of your fourth ruling_request because we have concluded that taxpayer a did not receive a payment or distribution from the series of account balance transfers from ira and ira to iran and ira and was not the payee or distributee of iran or ira we also conclude that taxpayer a is not subject_to code sec_4974 excise_taxes with respect to any of the iras at issue in this ruling_request this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
